In a negligence action to recover damages for injuries to person and property, for medical expenses and for loss of services, defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County, entered October 21, 1959, after a nonjury trial, as awards $7,000 to plaintiff Gertrude Goodrich for her personal injuries, and $1,500 to her husband, plaintiff Carl Goodrich, for medical expenses and for the loss of his wife’s services. Judgment, insofar as it is in favor of plaintiff Gertrude Goodrich, affirmed, with costs. Judgment, insofar as it is in favor of plaintiff Carl Goodrich, reversed on the facts and, as to such plaintiff, the action is severed and a new trial granted, with costs to abide the event, unless, within 20 days after entry of the order hereon, said plaintiff shall stipulate to reduce the damage award in his favor from $1,500 to $500; in which event, the judgment, as to him, as so reduced, is affirmed, without costs. The record does not support the award of $1,500 to the plaintiff husband, Carl Goodrich. Except for a medical bill of $145, no evidence was adduced as to the medical expenses which he incurred for his wife or as to the loss of her services. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.